 1                                                                  The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT
                                           WESTERN DISTRICT OF WASHINGTON
 9                                                   AT SEATTLE
10    WEST STAR YACHT, LLC
                                                          Case No. 2:21-cv-00223-RSM
11                                  Plaintiff,
                                                          STIPULATION AND ORDER FOR LEAVE
12                vs.                                     TO FILE SECOND AMENDED
                                                          COMPLAINT
13    SEATTLE LAKE CRUISES, LLC
14                                  Defendant.
15
                                                   I.   STIPULATION
16
                Plaintiff West Star Yacht, LLC (“West Star”) and Defendant Seattle Lake Cruises (“SLC”)
17
     hereby stipulate, pursuant to Federal Rule of Civil Procedure 15(a)(2) and Western District of
18
     Washington Local Civil Rule 15, that West Star may file its Second Amended Complaint, attached
19
     hereto in redline format as Exhibit A.
20

21

22

23

24

25

26



                                                                                  Miller Nash LLP
     STIPULATION AND ORDER FOR LEAVE TO FILE                           Pier 70 | 2801 Alaskan Way | Suite 300
     SECOND AMENDED COMPLAINT - 1                                             Seattle, WA 98121-1128
     (Case No. 2:21-cv-00223-RSM)                                        206.624.8300 | Fax: 206.340.9599
     576650-0001/4819-8581-0909.1
 1
      Stipulated and Agreed to this 27th day of        Stipulated and Agreed to this 27th day
 2    May, 2021, by:                                   of May, 2021, by:

 3
      MILLER NASH LLP                                  NICOLL BLACK & FEIG PLLC
 4
      By: s/ Carolyn Mount                             By : s/ Jeremy Jones (auth. by email)
 5    Jess Webster, WSBA No. 11402                     Jeremy Jones, WSBA No. 44138
      Carolyn Mount, WSBA No. 55527                    Nicoll Black & Feig PLLC
 6    Miller Nash LLP                                  1325 Fourth Avenue, Suite 1650
      Pier 70, 2801 Alaskan Way                        Seattle, WA 98101
 7    Suite 300                                        Telephone: (206) 838-7968
 8    Seattle, WA 98121                                Fax: (206) 838-7515
      Telephone: (206) 624-8300                        Email: jjones@nicollblack.com
 9    Fax: (206) 340-0599                              Attorney for Defendant Seattle Lake Cruises
      Email: jess.webster@millernash.com
10    Email: carolyn.mount@millernash.com

11    By s/ Francis P. Cuisinier                   r
      Francis P. Cuisinier (admitted Pro Hac Vice)
12    Ruberry, Stalmack & Garvey, LLC
      10 S. LaSalle Street, Suite 1800
13    Chicago, Illinois 60603
14    Tel: (312-466-8050
      Fax: (312)466-8055
15    Email: pat.cuisinier@ruberry-law.com

16         Attorneys for Plaintiff

17

18

19

20

21

22

23

24

25

26



                                                                             Miller Nash LLP
     STIPULATION AND ORDER FOR LEAVE TO FILE                      Pier 70 | 2801 Alaskan Way | Suite 300
     SECOND AMENDED COMPLAINT - 2                                        Seattle, WA 98121-1128
     (Case No. 2:21-cv-00223-RSM)                                   206.624.8300 | Fax: 206.340.9599
     576650-0001/4819-8581-0909.1
 1                                           II.      ORDER
 2        Pursuant to the Parties’ Stipulation, it is hereby ORDERED that the Plaintiff may file its
 3   proposed Second Amended Complaint within fourteen days of this Order.
 4

 5              DATED this 28th day of May, 2021.
 6

 7

 8

 9
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14   Presented by:

15   MILLER NASH LLP

16
     By s/ Carolyn Mount
17     Carolyn Mount, WSBA# 55527
       Jess Webster, WSBA# 11402
18     Attorneys for Plaintiff West Star Yacht, LLC

19

20

21

22

23

24

25

26



                                                                               Miller Nash LLP
     STIPULATION AND ORDER FOR LEAVE TO FILE                        Pier 70 | 2801 Alaskan Way | Suite 300
     SECOND AMENDED COMPLAINT - 3                                          Seattle, WA 98121-1128
     (Case No. 2:21-cv-00223-RSM)                                     206.624.8300 | Fax: 206.340.9599
     576650-0001/4819-8581-0909.1
